Case 3:18-cv-01094-JBA Document 57 Filed 10/10/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

Chambers of 141 Church Street
Janet Bond Arterton New Haven, Connecticut 06510
United States District Judge (203) 773-2456

October 08, 2019
Via fax

Hon. Robert A. Katzmann

Chief Judge, United States Court of Appeals for the Second Circuit
Thurgood Marshall U.S. Courthouse

40 Foley Square

New York, NY 10007

Re: NAACP v. Merrill
3:18-cv-1094 (JBA)

Dear Judge Katzmann:

Pursuant to 28 U.S.C. § 2284(a), and in light of the September 24, 2019 decision of the United
States Court of Appeals for the Second Circuit remanding the above-captioned case to the District Court
with direction to refer the matter to a three-judge court, I write to request that a three-judge court be
convened for further proceedings in this matter.

a Very truly yours, nN,

ieee

: } 1. - _ v
/ Janet Bond Arterton, U.S.D,J. —
